Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 401d, set forth on page 15 line 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 403b, shown in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Specification
The disclosure is objected to because of the following informalities:
page 2, line 1 reads “floating wees” and should read “floating weeds”  
page 3 lines 19-20 read “the two or more second teeth are each independently smaller than each of the two or more second teeth” and should read “the two or more second teeth are each independently smaller than each of the two or more first teeth”
item 403b, shown in figure 4, is not set forth in the specification
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
claim 1 line17 reads “extend from the second edge” and should read “extending from the second edge”
claim 1 line 25 reads “receptable” and should read “receptacle”  
claim 6 line 10 reads “a floating member is detachably” and should read “a floating member detachably”
claim 9 line 12 reads “receptable” and should read “receptacle”  
claim 16 line 2 reads “receptable” and should read “receptacle”  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 8220232 B1) in view of Norman (US 1014250 A) and Mayhew (US 0097420 A).

Regarding claim 1, Marvin discloses a rake system for removing floating and submerged vegetation and debris from ponds, the rake system comprising: 
a handle (20) having a proximal end and a distal end; 
a frame having a first member (12), 
wherein the first member has a first surface, a second surface, a first edge, a second edge, a third edge, and a fourth edge, 
wherein the first surface of the first member is connected to the distal end of the handle with the proviso that a pivot is not used to connect the first surface of the first member to the distal end of the handle, 
wherein the first edge of the first member is connected to a first cutting member (14) having two or more first teeth extending parallel away from the first edge,
 wherein the second edge of the first member is connected to a second cutting member (also 14, see Fig. 1) having two or more second teeth, 
wherein the second cutting member having two or more second teeth extend from the second edge, 
wherein the first member forms a receptacle having an open face at the first edge and the second edge of the first member; and 
a line (26) connected the proximal end of the handle.
Marvin does not disclose a second member, a third member, or wherein the first member, the second member, the third member, and a combination thereof each independently comprise one or more entrapment meshes. 
In the same field of endeavor, Norman teaches that a collection rake can either have a receptacle open on its sides (see Fig. 1), or have a receptacle formed from first, second, and third members comprising entrapment meshes (see Fig. 7).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Marvin with the second and third sides, and entrapment meshes disclosed by Norman as a way to prevent debris carried by the receptacle from falling back into the pond.
Marvin does not disclose where the second teeth are downwardly sloped from the first surface.
In the same field of endeavor, Mayhew teaches teeth (B) sloped downwardly from a surface of the receptacle (see Fig. 1-4). 
It would be obvious to one of ordinary skill in the art to modify the teeth disclosed by Marvin so that they slop downwardly, as disclosed by Mayhew, as an alternative design for the same rake. 
Regarding claim 3, Marvin, in view of Norman and Mayhew, discloses the rake system of claim 1, wherein the two or more first teeth each independently have a V-shaped cross section.
Regarding claim 4, Marvin, in view of Norman and Mayhew, discloses the rake system of claim 1, wherein the two or more second teeth each independently have a V-shaped cross section.
Regarding claim 5, Marvin, in view of Norman and Mayhew, discloses the rake system of claim 1.
Marvin does not disclose wherein the two or more first teeth are each independently larger than each of the two or more second teeth.
It has been held that changes in size require only routine skill in the art (MPEP.2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to provide the rake with larger first teeth compared to the second teeth as an alternative design for the same rake. 
Regarding claim 6, Marvin, in view of Norman and Mayhew, discloses the rake system of claim 1, further comprising a floating member (92) is detachably connected to the first surface of the first member.
Regarding claim 7, Marvin, in view of Norman and Mayhew, discloses the rake system of claim 6, wherein the floating member comprises a foam (col. 7, lines 53-56).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marvin in view of Norman and Mayhew as applied to claim 1 above, and further in view of Bramante (US 7111741 B2).

Regarding claim 2, Marvin, in view of Norman and Mayhew, discloses the rake system of claim 1.
Marvin does not disclose a first support member connected to the first edge of the first member and to the second edge of the first member.
In a similar rake, Bramante discloses a support member (18) connecting the edges of a first member. 
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Marvin with the support member disclosed by Bramante to maintain the shape of the receptacle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marvin in view of Norman and Mayhew as applied to claim 1 above, and further in view of Draxten (US 20140284949 A1).

Regarding claim 8, Marvin, in view of Norman and Mayhew, discloses the rake system of claim 1.
Marvin does not disclose a spool connected to the proximal end of the handle.
In the same field of endeavor, Draxten discloses a spool (68).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Marvin with a spool as a way of storing the line. 

Claims 9, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rhode (US 5450713 A) in view of Marvin (US 8220232 B1), Mayhew (US 0097420 A) and Main, Jr (US 20070199290 A1) hereinafter “Main”.

Regarding claim 9, Rhode discloses a rake system for removing floating and submerged vegetation and debris from ponds, the rake system comprising: 
a handle (14) having a proximal end and a distal end; 
a metal frame having a first member (16), a second member (18), and a third member (19), 
wherein the first member has a first surface, a second surface, a first edge, a second edge, a third edge, and a fourth edge, 
wherein the first surface of the first member is connected to the distal end of the handle with the proviso that a pivot is not used to connect the first surface of the first member to the distal end of the handle, 
wherein the second edge of the first member is connected to a cutting member (21), 
wherein the third edge of the first member is connected to a first surface of the second member, 
wherein the fourth edge of the first member is connected to a first surface of the third member, 
wherein the first member, the second member, the third member, and a combination thereof each independently comprise one or more entrapment meshes (see Fig. 3), 
wherein the first member, the second member, and the third member form a receptable having an open face at the first edge and the second edge of the first member and having a first opposed side and a second opposed side (see Fig. 1).
Rhode does not disclose a floating member detachably connected to the first surface of the first member. 
In a similar aquatic rake, Marvin discloses a detachable floating member (92).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Rhode with the floating member disclosed by Marvin as a way of assisting the operator when removing the rake from the water. 
Rhode does not disclose another cutting member having two or more teeth connected to the first edge.
Marvin further discloses two cutting members (14) with a plurality of V shaped teeth.
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Rhode with a second cutting member, and provide both cutting member with V shaped teeth, as a way of more effectively cutting through debris in the water.
Rhode does not disclose wherein the cutting member comprises a plurality of V shaped teeth, or wherein the cutting member is downwardly sloped from the first surface. 
In the same field of endeavor, Mayhew teaches teeth (B) sloped downwardly from a surface of the receptacle (see Fig. 1-4). 
It would be obvious to one of ordinary skill in the art to modify the cutting member disclosed by Rhode so that it slopes downwardly and comprises a plurality of teeth, as disclosed by Mayhew, as an alternative design for the same rake. 
Rhode does not disclose a line connected the proximal end of the handle, or a spool connected to the proximal end of the handle, and wherein the line is wound around the spool.
In a similar aquatic rake, Main discloses a line and spool (58) connected to the proximal end of a handle. 
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Rhode with the line and spool disclosed by Main as a way of retrieving the rake from distances further away than the length of the handle. 
Regarding claim 10, Rhode, in view of Marvin and Main, discloses the rake system of claim 9. wherein the handle comprises an aluminum tube (col. 3, lines 22-23).
Regarding claim 12, Rhode, in view of Marvin and Main, discloses the rake system of claim 9, wherein the first member, the second member, and the third member each independently comprise aluminum (col. 3 lines 18-20).
Regarding claim 13, Rhode, in view of Marvin and Main, discloses the rake system of claim 9, wherein the first cutting member comprises a stainless steel (col. 5 lines 20-22).
Regarding claim 14, Rhode, in view of Marvin and Main, discloses the rake system of claim 9, wherein the second cutting member comprises aluminum (col. 5 lines 20-22).
Regarding claim 15, Rhode, in view of Marvin and Main, discloses the rake system of claim 9.
The combination of Rhode and Marvin does not disclose wherein the two or more first teeth are each independently larger than each of the two or more second teeth.
It has been held that changes in size require only routine skill in the art (MPEP.2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to provide the rake with larger first teeth compared to the second teeth as an alternative design for the same rake. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 9 above, and further in view of Bramante (US 7111741 B2).

Regarding claim 11, Rhode, in view of Marvin and Main, discloses the rake system of claim 9.
Rhode does not disclose a first support member connected to the first edge of the first member and to the second edge of the first member.
In a similar rake, Bramante discloses a support member (18) connecting the edges of a first member. 
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Rhode with the support member disclosed by Bramante to maintain the shape of the receptacle.


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhode (US 5450713 A) in view of Marvin (US 8220232 B1), Mayhew (US 0097420 A), Main (US 20070199290 A1) and Bramante (US 7111741 B2).

Regarding claim 16, Rhode discloses a rake system for removing floating and submerged vegetation and debris from ponds, the rake system comprising: 
a tubular handle (14) having a proximal end and a distal end; 
a metal frame having a first member (16), a second member (18), and a third member (19), 
wherein the first member has a first surface, a second surface, a first edge, a second edge, a third edge, and a fourth edge, 
wherein the second edge of the first member is connected to a cutting member (21) extending away from the first edge,  
wherein the third edge of the first member is connected to a first surface of the second member, 
wherein the fourth edge of the first member is connected to a first surface of the third member, 
wherein the first member, the second member, the third member, and a combination thereof each independently comprise one or more entrapment meshes (see Fig. 3), 
wherein the first member, the second member, and the third member form a receptacle having an open face at the first edge and the second edge of the first member and having a first opposed side and a second opposed side (see Fig. 1). 
Rhode does not disclose a floating member detachably connected to the first surface of the first member. 
In a similar aquatic rake, Marvin discloses a detachable floating member (92).
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Rhode with the floating member disclosed by Marvin as a way of assisting the operator when removing the rake from the water. 
Rhode does not disclose another cutting member having two or more teeth connected to the top edge.
Marvin further discloses two cutting members (14) with a plurality of V shaped teeth.
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Rhode with a second cutting member, and provide both cutting member with V shaped teeth, as a way of more effectively cutting through debris in the water.
Rhode does not disclose a line connected the proximal end of the handle, or a spool connected to the proximal end of the handle, and wherein the line is wound around the spool.
In a similar aquatic rake, Main discloses a line and spool (58) connected to the proximal end of a handle. 
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Rhode with the line and spool disclosed by Main as a way of retrieving the rake from distances further away than the length of the handle. 
Rhode does not disclose wherein the cutting member having two or more second teeth extend from the second edge and are downwardly sloped from the first surface.
In the same field of endeavor, Mayhew teaches teeth (B) sloped downwardly from a surface of the receptacle (see Fig. 1-4). 
It would be obvious to one of ordinary skill in the art to modify the cutting disclosed by Rhode so that it slopes downwardly, and is formed from a plurality of V shaped teeth, as disclosed by Mayhew, as an alternative design for the same rake. 
Rhode does not disclose wherein a first support member is connected to the first edge of the first member and to the second edge of the first member, or wherein the first surface of the first member is connected to the distal end of the tubular handle at about a 15-degree angle.
In a similar rake, Bramante discloses a support member (18) connecting the edges of a first member, and a handle connected to the top surface of the receptacle at about a 15 degree angle (see Fig. 1-2). 
It would be obvious to one of ordinary skill in the art to provide the rake disclosed by Marvin with the support member and handle disclosed by Bramante to maintain the shape of the receptacle.
The combination of Rhode and Marvin does not disclose wherein the two or more first teeth are each independently larger than each of the two or more second teeth.
It has been held that changes in size require only routine skill in the art (MPEP.2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to provide the rake with larger first teeth compared to the second teeth as an alternative design for the same rake. 
Regarding claim 17, Rhode, in view of Marvin, Mayhew, and Bramante, discloses the rake system of claim 16, wherein the tubular handle comprises an aluminum tube (col. 3, lines 22-23).
Regarding claim 18, Rhode, in view of Marvin, Mayhew, and Bramante, discloses the rake system of claim 16, wherein the first member, the second member, and the third member each independently comprise aluminum (col. 5 lines 20-22).
Regarding claim 19, Rhode, in view of Marvin, Mayhew, and Bramante, discloses the rake system of claim 16, wherein the first cutting member comprises a stainless steel (col. 5 lines 20-22).
Regarding claim 20, Rhode, in view of Marvin, Mayhew, and Bramante, discloses the rake system of claim 16, wherein the second cutting member comprises aluminum (col. 5 lines 20-22).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grosjean (US 7603836 B2) discloses a floating aquatic collection receptacle. Vogel (US 7832105 B2) discloses an aquatic cutting rake with a removable float.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671